DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hino (US 20170133998, hereinafter “Hino”).
 	Regarding claim 1, Hino discloses,
 	A radio-frequency module (A front-end module 1 illustrated in FIGS. 1 and 2 is mounted on a motherboard included in a mobile communication terminal) comprising: 
 	“a mounting board (A stack structure of the composite component 10 in FIGS. 1 and 2) having a first major surface (the composite component 10 includes a first substrate 14, Figs. 1 and 2) and a second major surface (the composite component 10 includes a second substrate 16, Figs. 1 and 2) on opposite sides of the mounting board (the composite component 10 includes a first substrate 14 and a second substrate 16 spaced from the first substrate 14 in the up-and-down direction in FIG. 1)”; and 
“a multiplexer (i.e., combination of transmitting filter 11 and receiving filter 12 as shown in Fig. 2 and Fig. 7) including a first common terminal (common path SL3), a transmit filter coupled to the first common terminal, and a receive filter coupled to the first common terminal (As illustrated in FIG. 2, the composite component 10 includes a transmission path SL1 through which a transmission signal passes, a reception path SL2 through which a reception signal passes, a common path SL3 through which the transmission signal and the reception signal pass and Also, refer to Fig. 7 for similar feature), wherein the transmit filter is mounted on the first major surface (the components 18 on the upper surface 14a of the first substrate 14 include at least a first component forming the resonant circuit 11a of the transmitting filter 11, Fig. 1 and Para. [0072]), the receive filter is mounted on the second major surface (the components 19 on the lower surface 16b of the second substrate 16 include at least a second component forming the resonant circuit 12a of the receiving filter 12, Fig. 1 and Para. [0072]), and when the mounting board is viewed in a plan view (as illustrated in Fig. 1), a footprint of the transmit filter at least partially overlaps a footprint of the receive filter (As illustrated in FIG. 1, the components 18 and 19 overlap with each other).”
Regarding claim 2, Hino discloses,
“a switch including a second common terminal, a first selection terminal, and a second selection terminal (The switch IC 113 includes a common terminal α connected to the common terminal ANTb, and at least two signal terminals, Fig. 7 and [0106]-[0108]), the switch being configured to concurrently couple the second common terminal to the first selection terminal and the second selection terminal (By switching the connection between the common terminal α and the first and second signal terminals β and γ, the switch IC 113 outputs a transmission signal passed through the transmitting filter 11 to the common terminal ANTb, and outputs a reception signal inputted to the common terminal ANTb to the receiving filter 12, Fig. 7 and [0106]-[0108]).”
Regarding claim 3, Hino discloses,
“a first filter coupled to the second selection terminal (By switching the connection between the common terminal α and the first and second signal terminals β and γ, the switch IC 113 outputs a transmission signal passed through the transmitting filter 11 to the common terminal ANTb, and outputs a reception signal inputted to the common terminal ANTb to the receiving filter 12, Fig. 7 and [0106]-[0108]), wherein the first common terminal is coupled to the first selection terminal  (As illustrated in FIG. 2, the composite component 10 includes a transmission path SL1 through which a transmission signal passes, a reception path SL2 through which a reception signal passes, a common path SL3 through which the transmission signal and the reception signal pass and Also, refer to Fig. 7 for similar feature).”
Regarding claim 4, Hino discloses,
“wherein the switch and the first filter are mounted on a same major surface of the first major surface and the second major surface (the switch IC 113 is mounted on the upper surface 14a of the first substrate 14 as the component 18, [0106]).”
Regarding claim 5, Hino discloses,
“wherein the switch and the first filter are mounted on the second major surface (the switch IC 113 is mounted on the upper surface 14a of the first substrate 14 as the component 18, [0106]).”
Regarding claim 11, Hino discloses,
“wherein the mounting board includes a ground electrode layer formed by a planar wiring pattern (The first substrate may include a first ground electrode formed in a planar shape to overlap all components on the first substrate in a plan view…. The second substrate may include, at a position adjacent to an upper surface thereof, a second ground electrode formed in a planar shape to overlap all components on the second substrate in a plan view, [0028]-[0031]).”
Regarding claim 12, Hino discloses,
“wherein when the mounting board is viewed in a plan view, the footprint of the transmit filter and a footprint of the receive filter at least partially overlap with the ground electrode layer (The first ground electrode 21 is disposed on a predetermined dielectric layer of the first substrate 14. The first ground electrode 21 is formed in a planar shape over the entire surface, except the edge, of the dielectric layer to overlap all the components 18 in a plan view. The second ground electrode 24 is disposed on a dielectric layer adjacent to an upper surface 16a of the second substrate 16. The second ground electrode 24 is formed in a planar shape over the entire surface, except the edge, of the dielectric layer to overlap all the components 19 in a plan view, Fig. 1 and [0066]-[0067]).”
 	Regarding claim 13, Hino discloses,
	A communication device (Fig. 1 and Fig. 2) comprising: 
 	“a radio-frequency integrated circuit configured to process a radio-frequency signal received or to be transmitted by an antenna element and a radio-frequency module configured to communicate the radio-frequency signal between the antenna element and the radio-frequency integrated circuit (A front-end module 1 illustrated in FIGS. 1 and 2 is mounted on a motherboard included in a mobile communication terminal, such as a cellular phone or a personal digital assistant, and is positioned directly below an antenna element. In the present embodiment, the front-end module 1 includes a module substrate 2 (mounting substrate), a power amplifier 3, and a composite component 10 including a transmitting filter 11 and a receiving filter 12, Para. [0050])”
 	Wherein the radio-frequency module (A front-end module 1 illustrated in FIGS. 1 and 2 is mounted on a motherboard included in a mobile communication terminal) comprising: 
 	“a mounting board (A stack structure of the composite component 10 in FIGS. 1 and 2) having a first major surface (the composite component 10 includes a first substrate 14, Figs. 1 and 2) and a second major surface (the composite component 10 includes a second substrate 16, Figs. 1 and 2) on opposite sides of the mounting board (the composite component 10 includes a first substrate 14 and a second substrate 16 spaced from the first substrate 14 in the up-and-down direction in FIG. 1)”; and 
“a multiplexer (i.e., combination of transmitting filter 11 and receiving filter 12 as shown in Fig. 2 and Fig. 7) including a first common terminal (common path SL3), a transmit filter coupled to the first common terminal, and a receive filter coupled to the first common terminal (As illustrated in FIG. 2, the composite component 10 includes a transmission path SL1 through which a transmission signal passes, a reception path SL2 through which a reception signal passes, a common path SL3 through which the transmission signal and the reception signal pass and Also, refer to Fig. 7 for similar feature), wherein the transmit filter is mounted on the first major surface (the components 18 on the upper surface 14a of the first substrate 14 include at least a first component forming the resonant circuit 11a of the transmitting filter 11, Fig. 1 and Para. [0072]), the receive filter is mounted on the second major surface (the components 19 on the lower surface 16b of the second substrate 16 include at least a second component forming the resonant circuit 12a of the receiving filter 12, Fig. 1 and Para. [0072]), and when the mounting board is viewed in a plan view (as illustrated in Fig. 1), a footprint of the transmit filter at least partially overlaps a footprint of the receive filter (As illustrated in FIG. 1, the components 18 and 19 overlap with each other).”
 	Regarding claim 14, Hino discloses,
	A radio-frequency module (A front-end module 1 illustrated in FIGS. 1 and 2 is mounted on a motherboard included in a mobile communication terminal) comprising: 
 	“a mounting board (A stack structure of the composite component 10 in FIGS. 1 and 2) having a first  surface (the composite component 10 includes a first substrate 14, Figs. 1 and 2) and a second surface (the composite component 10 includes a second substrate 16, Figs. 1 and 2) on opposite sides of the mounting board (the composite component 10 includes a first substrate 14 and a second substrate 16 spaced from the first substrate 14 in the up-and-down direction in FIG. 1)”; and 
 	“a multiplexer (i.e., combination of transmitting filter 11 and receiving filter 12 as shown in Fig. 2 and Fig. 7) comprising a first common terminal (common path SL3)”; 
“a first filter (Tx) mounted on the first surface (the components 18 on the upper surface 14a of the first substrate 14 include at least a first component forming the resonant circuit 11a of the transmitting filter 11, Fig. 1 and Para. [0072]) and connected to the first common terminal (As illustrated in FIG. 2, the composite component 10 includes a transmission path SL1 through which a transmission signal passes, a reception path SL2 through which a reception signal passes, a common path SL3 through which the transmission signal and the reception signal pass and Also, refer to Fig. 7 for similar feature)”; and 
“a second filter (Rx) mounted on the second major surface (the components 19 on the lower surface 16b of the second substrate 16 include at least a second component forming the resonant circuit 12a of the receiving filter 12, Fig. 1 and  [0072]) and connected to the first common terminal (As illustrated in FIG. 2, the composite component 10 includes a transmission path SL1 through which a transmission signal passes, a reception path SL2 through which a reception signal passes, a common path SL3 through which the transmission signal and the reception signal pass and Also, refer to Fig. 7 for similar feature), wherein in a plan view of the mounting board, a footprint of the first filter at least partially overlaps a footprint of the second filter (As illustrated in FIG. 1, the components 18 and 19 overlap with each other).”
	Regarding claim 15, Hino discloses,
	“a via-conductor configured to connect the first filter to the common terminal through the mounting board (the transmission path SL1, the reception path SL2, and the common path SL3 are formed by the wiring electrodes 20 and 24 and the metal conductors 17, [0071]-[0074]).”
Regarding claim 16, Hino discloses,
“a switch including a second common terminal, a first selection terminal, and a second selection terminal (The switch IC 113 includes a common terminal α connected to the common terminal ANTb, and at least two signal terminals, Fig. 7 and [0106]-[0108]), the switch being configured to concurrently couple the second common terminal to the first selection terminal and the second selection terminal (By switching the connection between the common terminal α and the first and second signal terminals β and γ, the switch IC 113 outputs a transmission signal passed through the transmitting filter 11 to the common terminal ANTb, and outputs a reception signal inputted to the common terminal ANTb to the receiving filter 12, Fig. 7 and [0106]-[0108]).”
Regarding claim 19, Hino discloses,
“wherein the mounting board includes a ground electrode layer formed by a planar wiring pattern (The first substrate may include a first ground electrode formed in a planar shape to overlap all components on the first substrate in a plan view…. The second substrate may include, at a position adjacent to an upper surface thereof, a second ground electrode formed in a planar shape to overlap all components on the second substrate in a plan view, [0028]-[0031]) and in a plan view, the footprint of the transmit filter and a footprint of the receive filter at least partially overlap with the ground electrode layer (The first ground electrode 21 is disposed on a predetermined dielectric layer of the first substrate 14. The first ground electrode 21 is formed in a planar shape over the entire surface, except the edge, of the dielectric layer to overlap all the components 18 in a plan view. The second ground electrode 24 is disposed on a dielectric layer adjacent to an upper surface 16a of the second substrate 16. The second ground electrode 24 is formed in a planar shape over the entire surface, except the edge, of the dielectric layer to overlap all the components 19 in a plan view, Fig. 1 and [0066]-[0067]).”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, 17and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hino, and further in view of Nakamura et al. (US 20140055956, hereinafter “Nakamu”).
Regarding claim 6, Hino discloses everything claimed as applied above (see claim 5), however Hino does not disclose, “a semiconductor integrated circuit (IC) including the switch and a control circuit configured to output to the switch a control signal for controlling connection of the switch.”
In a similar field of endeavor, Nakamu discloses, “a semiconductor integrated circuit (IC) including the switch and a control circuit configured to output to the switch a control signal for controlling connection of the switch (As shown in FIG. 2, the RFIC 160, the first duplexer 110, the power amplifier IC 155 and the high-frequency switch 101 are mounted on a top surface of a circuit board 200 in the high-frequency circuit module 100, [0021]-[0024]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Hino by specifically providing a semiconductor integrated circuit (IC) including the switch and a control circuit configured to output to the switch a control signal for controlling connection of the switch, as taught by Nakamu for the purpose of  providing a high-frequency circuit module having a high installation density [0005].
Regarding claim 7, the combination of Hino and Nakamu discloses everything claimed as applied above (see claim 6), further Nakamu discloses, “wherein the semiconductor IC is mounted on the second major surface (As shown in FIG. 2, the RFIC 160, the first duplexer 110, the power amplifier IC 155 and the high-frequency switch 101 are mounted on a top surface of a circuit board 200 in the high-frequency circuit module 100, [0021]-[0024]).”
Regarding claim 17, Hino discloses everything claimed as applied above (see claim 16), however Hino does not disclose, “a third filter coupled to the second selection terminal, wherein the first common terminal is coupled to the first selection terminal, and the switch and the third filter are mounted on the second surface.”
In a similar field of endeavor, Nakamu discloses, “a third filter coupled to the second selection terminal, wherein the first common terminal is coupled to the first selection terminal, and the switch and the third filter are mounted on the second surface (As shown in FIG. 2, the RFIC 160, the first duplexer 110, the power amplifier IC 155 and the high-frequency switch 101 are mounted on a top surface of a circuit board 200 in the high-frequency circuit module 100. The first transmission filter 112 and the first receiving filter 114 in are accommodated one surface-mount package to constitute the first duplexer 110………Terminal electrodes 122a and 124a are disposed on a top surface of the second transmission filter 122 and a top surface of the second receiving filter 124, respectively, [0023]-[0026]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Hino by specifically providing a semiconductor integrated circuit (IC) including the switch and a control circuit configured to output to the switch a control signal for controlling connection of the switch, as taught by Nakamu for the purpose of  providing a high-frequency circuit module having a high installation density [0005].
Regarding claim 18, Hino discloses everything claimed as applied above (see claim 16), however Hino does not disclose, “a semiconductor integrated circuit (IC) including the switch and a control circuit configured to output to the switch a control signal for controlling connection of the switch.”
In a similar field of endeavor, Nakamu discloses, “a semiconductor integrated circuit (IC) including the switch and a control circuit configured to output to the switch a control signal for controlling connection of the switch (As shown in FIG. 2, the RFIC 160, the first duplexer 110, the power amplifier IC 155 and the high-frequency switch 101 are mounted on a top surface of a circuit board 200 in the high-frequency circuit module 100, [0021]-[0024]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Hino by specifically providing a semiconductor integrated circuit (IC) including the switch and a control circuit configured to output to the switch a control signal for controlling connection of the switch, as taught by Nakamu for the purpose of  providing a high-frequency circuit module having a high installation density [0005].


Claims 8-10  are rejected under 35 U.S.C. 103 as being unpatentable over Hino,  in view of Nakamu and further in view of Yokoyama et al. (US 9887727, hereinafter “Yokoya”).
Regarding claim 8, the combination of Hino and Nakamu discloses everything claimed as applied above (see claim 7), however  the combination of Hino and Nakamu does not discloses, “wherein the semiconductor IC further includes a low-noise amplifier configured to amplify a radio-frequency receive signal output from the receive filter.”
In a similar field of endeavor, Yokoya discloses, “wherein the semiconductor IC further includes a low-noise amplifier configured to amplify a radio-frequency receive signal output from the receive filter (The low-noise amplifier 30 is a low-noise amplifier circuit that amplifies a RF received signal input from the module common terminal 110 via the receive filter 10R and the adjusting circuit 31, Col. 6; lines 34-37).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Hino and Nakamu by specifically providing wherein the semiconductor IC further includes a low-noise amplifier configured to amplify a radio-frequency receive signal output from the receive filter, as taught by Yokoya for the purpose of decreasing the size and the noise figure of a transmit-and-receive module and a communication device in which a duplexer, a power amplifier, and a low-noise amplifier are integrated with each other (Col. 4; lines 41-45).
Regarding claim 9, the combination of Hino, Nakamu and Yokoya discloses everything claimed as applied above (see claim 8), in addition Yokoya discloses, “a first matching element configured to perform impedance matching between the transmit filter and a power amplifier disposed on an input end side with respect to the transmit filter (The matching circuit 21 is a circuit for providing impedance matching between the power amplifier 20 and the transmit filter 10T. The matching circuit 21 provides impedance matching so that the impedance of the power amplifier 20 seen from the transmit terminal 102 can match the characteristic impedance, Fig. 1, Fig. 2 and Col. 6; lines 38-43) and a second matching element configured to perform impedance matching between the low-noise amplifier and the receive filter (In the transmit-and-receive module of the comparative example, as shown in FIG. 3B, to maximize the gain of the low-noise amplifier 530,  a matching circuit 531 adjusts the impedance of the low-noise amplifier 530 so that the center point of gain circles of the low-noise amplifier 530 can be the characteristic impedance, Col. 7; lines 39-45).”
Regarding claim 10, the combination of Hino, Nakamu and Yokoya discloses everything claimed as applied above (see claim 9), further Hino discloses, “wherein the first matching element is mounted on the first major surface (All the circuit elements, such as the transmitting filter 11 and the matching circuit, in the transmission path SL1 are disposed in or on the first substrate 14,  [0072]), and the second matching element is mounted on the second major surface ( All the circuit elements, such as the receiving filter 12 and the matching circuit, in the reception path SL2 are disposed in or on the second substrate 16, [0072]).”

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hino,   and further in view of Yokoyama et al. (US 9887727, hereinafter “Yokoya”).
Regarding claim 20, Hino discloses everything claimed as applied above (see claim 14), however Hino does not disclose, “a first matching element mounted on the first surface and configured to perform impedance matching between the first filter and a power amplifier disposed on an input end side with respect to the first filter; and a second matching element mounted on the second surface and configured to perform impedance matching between a low-noise amplifier and the second filter.”
In a similar field of endeavor, Yokoya discloses, “a first matching element mounted on the first surface and configured to perform impedance matching between the first filter and a power amplifier disposed on an input end side with respect to the first filter (The matching circuit 21 is a circuit for providing impedance matching between the power amplifier 20 and the transmit filter 10T. The matching circuit 21 provides impedance matching so that the impedance of the power amplifier 20 seen from the transmit terminal 102 can match the characteristic impedance, Fig. 1, Fig. 2 and Col. 6; lines 38-43). ; and a second matching element configured to perform impedance matching between a low-noise amplifier and the receive filter (In the transmit-and-receive module of the comparative example, as shown in FIG. 3B, to maximize the gain of the low-noise amplifier 530,  a matching circuit 531 adjusts the impedance of the low-noise amplifier 530 so that the center point of gain circles of the low-noise amplifier 530 can be the characteristic impedance, Col. 7; lines 39-45).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Hino by specifically providing a first matching element mounted on the first surface and configured to perform impedance matching between the first filter and a power amplifier disposed on an input end side with respect to the first filter; and a second matching element mounted on the second surface and configured to perform impedance matching between a low-noise amplifier and the second filter, as taught by Yokoya for the purpose of decreasing the size and the noise figure of a transmit-and-receive module and a communication device in which a duplexer, a power amplifier, and a low-noise amplifier are integrated with each other (Col. 4; lines 41-45).

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 2003013736: An antenna duplexer capable of optimally decreasing the insertion loss and the voltage standing wave ratio (VSWR) at a center frequency and its vicinity in the pass band in transmitter-band of the device. The output port of transmitter surface-acoustic-wave (SAW) filter is electrically connected with phase shift circuit, to which receiver SAW filter  is also electrically connected. The transmitter and receiver SAW filters have different pass bands and attenuate the other pass band with each other. Phase shift circuit shifts the phase of receiver SAW filter in the transmitter-band.
 	US 20200021041: The invention relates to the field of wireless communication systems operating in a duplex mode for data transmission and reception and in particular to the millimeter-wave communication apparatus with high data throughput. The communication apparatus comprises a dual-polarized antenna with a corresponding first and second ports, optimized for the signal transmission on the first polarization and the signal reception on the second polarization wherein the two polarizations are essentially orthogonal to each other.
	US 20190173500: The multi-channel radio frequency module with frequency division of data reception and transmission contains at least two radiating elements; at least two received signal filters and at least two transmitted signal filters, each of which is tuned to pass the received and transmitted signal accordingly in a certain frequency band; at least two radio frequency receivers, each of which is connected to the received signal filter; and at least two radio frequency transmitters, each of which is connected to the transmitted signal filter. Radiating elements having two input ports.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641